     Case 3:19-cv-00195-MMD-WGC Document 16 Filed 06/17/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3     CALVIN EARL GOLDEN,                                Case No. 3:19-cv-00195-MMD-WGC
 4                                            Plaintiff                     ORDER
 5            v.
 6     OROSZI,
 7                                        Defendants
 8
 9    I.     DISCUSSION

10           On May 1, 2020, the Court issued an order screening Plaintiff’s complaint. (ECF

11    No. 12). The order dismissed Plaintiff’s complaint in its entirety and gave Plaintiff leave

12    to file an amended complaint within 30 days curing the deficiencies of the complaint. (Id.

13    at 6.) The Court’s order was returned as undeliverable to Plaintiff’s listed address, and

14    shortly thereafter Plaintiff filed a change of address. (ECF Nos. 14, 15.) It is not clear

15    whether Plaintiff ultimately received or is aware of the Court’s screening order. As such,

16    the Court will resend the screening order to Plaintiff’s new address and give Plaintiff

17    another 30 days to file an amended complaint in accordance with the screening order.

18    II.    CONCLUSION

19           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court send

20    Plaintiff a copy of the Court’s screening order (ECF No. 12), a courtesy copy of the

21    complaint (ECF No. 13.), the approved form for filing a § 1983 complaint, and instructions

22    for the same.

23           It is further ordered, if Plaintiff fails to file an amended complaint within 30 days of

24    this order, the Court will dismiss this case prejudice for failure to state a claim.

25
26                      17th day of June 2020.
             DATED THIS ___

27
28                                               UNITED STATES MAGISTRATE JUDGE
